Name: Commission Regulation (EEC) No 498/81 of 26 February 1981 altering the export refunds on milk and milk products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 52/38 Official Journal of the European Communities 27 . 2 . 81 COMMISSION REGULATION (EEC) No 498/81 of 26 February 1981 altering the export refunds on milk and milk products mation known to the Commission that the export refunds for the products listed in the Annex hereto should be altered to the amounts set out therein ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by the Act of Accession of Greece (2), and in particular Article 1 7 (4) thereof, Whereas the export refunds on milk and milk products were fixed by Commission Regulation (EEC) No 372/81 (3), as amended by Regulation (EEC) No 478/81 (4) ; Whereas the European Council agreed, at its meeting in Luxembourg on 1 and 2 December 1980 , to assist Poland in the purchase of certain milk products within the Community ; whereas, with regard to skimmed-milk powder, a special refund should be laid down in respect of exports to Poland ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 372/81 to the infor ­ The export refunds referred to in Article 17 of Regu ­ lation (EEC) No 804/68 on products exported in the natural state, as fixed in the Annex to amended Regu ­ lation (EEC) No 372/81 , are hereby altered, in respect of the products set out in the Annex hereto, to the amounts set out therein . Article 2 This Regulation shall enter into force on 27 February 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 26 February 1981 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 148 , 28 . 6 . 1968 , p . 13 . (2) OJ No L 291 , 19 . 11 . 1979, p . 17 . (3) OJ No L 41 , 13 . 2 . 1981 , p . 18 . 0 OJ No L 51 , 26 . 2 . 1981 , p . 22 . 27. 2 . 81 Official Journal of the European Communities No L 52/39 ANNEX to the Commission Regulation of 26 February 1981 altering the export refunds on milk and milk products CCT heading No Description Code Refund (in ECU/ 1 00 kg net weight unless otherwise indicated) 04.02 A II b) 2 (dd) Of a fat content, by weight, exceeding 25 % 1120 40 For exports to :  Poland 9000  Other destinations 70-00